DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

                              RAYNARD JORDAN,
                                  Appellant,

                                         v.

      WELLS FARGO BANK, N.A., AS TRUSTEE FOR OPTION ONE
              MORTGAGE LOAN TRUST 2007-FXD1,
                           Appellee.

                                   No. 4D19-3175

                                   [June 11, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE-18-
022808(11).

    Raynard Jordan, Fort Lauderdale, pro se.

  Shawn Taylor of DeLuca Law Group, PLLC, Fort Lauderdale, for
appellee.

PER CURIAM.

    Affirmed. 1

GROSS, KUNTZ, JJ., and CURLEY, JOSEPH, Associate Judge, concur.

                               *          *          *

    Not final until disposition of timely filed motion for rehearing.




1 We are mindful of the issuance of Administrative Order SC20-23, Amendment
2 (the requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue
a writ of possession “forthwith” remains suspended) and Executive Order 20-137
(extending, until 12:01 a.m. on July 1, 2020, Executive Order 20-94, which
suspends and tolls any statute providing for a mortgage foreclosure cause of
action under Florida law). We trust any motions directed to those orders shall
be filed in the lower tribunal upon issuance of our mandate.